              Case 2:20-cv-00039-JAD-EJY Document 6 Filed 05/15/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Milan Kjalasan,                                            Case No. 2:20-cv-00039-JAD-EJY

 4             Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
         Nholt Pamela Lynn,
 6
               Defendant                                                 [ECF No. 5]
 7

 8

 9            The magistrate judge recommends that I dismiss this action because plaintiff has failed to

10 show cause why this case should not be dismissed for failure to comply with a court order. 1

11 Plaintiff was warned that her failure to respond to the court’s order to show cause by April 28,

12 2020, “shall result in a recommendation that this case be dismissed.” 2 Plaintiff filed nothing, and

13 the deadline for objections to the dismissal recommendation passed without objection or any

14 request to extend the deadline to file one. “[N]o review is required of a magistrate judge’s report

15 and recommendation unless objections are filed.” 3

16            A court may dismiss an action based on a party’s failure to prosecute her case or obey a

17 court order. 4 In determining whether to dismiss an action on one of these grounds, the court

18

19   1
         ECF No. 5.
20   2
         ECF No. 4.
     3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
21
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     4
22   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
23 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
               Case 2:20-cv-00039-JAD-EJY Document 6 Filed 05/15/20 Page 2 of 3



 1 must consider: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

 2 to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

 3 disposition of cases on their merits; and (5) the availability of less drastic alternatives. 5

 4            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 5 court’s interest in managing its docket, weigh in favor of dismissal. The third factor, risk of

 6 prejudice to defendants, also weighs in favor of dismissal because a presumption of injury arises

 7 from the occurrence of unreasonable delay in filing a pleading ordered by the court or

 8 prosecuting an action. 6 A court’s warning to a party that its failure to obey the court’s order will

 9 result in dismissal satisfies the fifth factor’s “consideration of alternatives” requirement, 7 and

10 that warning was given here. 8 The fourth factor—the public policy favoring disposition of cases

11 on their merits—is greatly outweighed by the factors favoring dismissal.

12            Accordingly, IT IS HEREBY ORDERED that the magistrate judge’s report and

13 recommendation [ECF No. 5] is ADOPTED in full;

14

15

16

17

18

19 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
20   5
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
21
     6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
22
     7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
23
     8
         ECF No. 4.

                                                         2
        Case 2:20-cv-00039-JAD-EJY Document 6 Filed 05/15/20 Page 3 of 3



 1      IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

 2 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 3      Dated: May 15, 2020

 4                                                _________________________________
                                                  U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           3
